Title: Thomas Jefferson to Peter Minor, 15 August 1813
From: Jefferson, Thomas
To: Minor, Peter


          Dear Sir Monticello Aug. 15. 13.
          I recieved yesterday the inclosed act for the assesment of Congressional taxes. I see by that that a pri Collector and principal assessor are to be appointed for our district (Nelson, Amherst, Albemarle & Fluvanna). the former officer is of little concern to those who mean to pay
			 punctually; but the principal assessor is all important; because
			 the sum to be paid by our district being fixed by law, he is to divide it among the taxables of the
			 district according to his estimate of their property. it is highly interesting to us then that a just &
			 capable character, free from party or personal bias be named. if indeed he is to be governed by the state assesment, pro ratâ, this rule for his government would secure us all. this will depend
			 on the instructions from the Secretary of the Treasury. if these leave him at large, our only reliance will be on his character.
			 I propose to consult with as many persons as I can, acquainted in
				  the district, to fix on the person whom we shall
			 recommend to the President. may I be
				  permitted to undertake your
			 acceptance of it?
			 the whole duties will be to be
			 performed at your own house except the 25. days hearing appeals, prescribed in
			 the 14th section. besides some smaller perquisites in other sections, the 30th fixes the principal emoluments, which are indeed not a great object, but perhaps not entirely inadequate for services to be done at one’s home & ease. will you think of this, and return me the act with your answer
			 before Tuesday night, as on Wednesday I set out to Bedford, and at Warren and on my road there I shall have an opportunity of consulting with some whose opinions will be of weight. accept assurances of my friendship and respect.
          Th:
            Jefferson
        